Sinkler, J.,
The excéptions raise one question of fact and two questions of law. The first, whether the Auditing Judge erred in determining the annual charge or rental of the pew designated by the testator and capitalizing that sum. The finding of an auditing judge in such a matter will be set aside only if manifest error exists. We do not find such error and sustain his findings.
Upon the questions of law — whether the endowment of a church pew is a gift for a religious or charitable use — the Auditing Judge has correctly stated and applied the law. He has likewise correctly construed and applied the law upon the question whether one of the attesting witnesses was disinterested within the meaning of the act of assembly.
The exceptions are dismissed and the adjudication is confirmed absolutely.